Citation Nr: 0620372	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1972 and from November 1972 to June 1975.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that, in his September 2003 notice of 
disagreement and October 2003 VA Form 9, the veteran 
requested a personal hearing at the RO.  However, he failed 
to report for hearings scheduled in October 2004 and October 
2005.  


FINDINGS OF FACT

1.  The RO issued an administrative decision in September 
1975 in which it found that the veteran's discharge from 
service in June 1975 was under dishonorable conditions.

2.  The veteran does not have a back disorder associated with 
his applicable period of honorable active duty service from 
August 1970 to August 1972.


CONCLUSION OF LAW

Service connection for chronic low back pain with 
degenerative spondylosis at L4-5, and S1 and degenerative 
disk disease at L5-S1 is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is entitlement to service 
connection for chronic low back pain with degenerative 
spondylosis at L4-5, and S1 and degenerative disk disease at 
L5-S1 (hereinafter the "back disorder").  However, before 
becoming entitled to status as a claimant for VA benefits, an 
appellant must first demonstrate by a preponderance of the 
evidence (1) that he is a "veteran," or (2) "veteran" 
status for the person upon whose military service the claim 
for VA benefits is predicated.  Laruan v. West, 11 Vet. App. 
80, 84 (1998), overruled in part by D'Amico v. West, 209 F.3d 
1322 (Fed. Cir. 2000).  Unless an appellant first carries 
this initial burden, the laws administered by the Secretary 
and the resources of the VA are not applicable or available. 
Id. at 84-86.  

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  

Once veteran status is shown, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).  

The Board notes that the veteran's only period of honorable 
military service occurred from August 1970 to August 1972.  
Although the veteran had a second period of active service 
from November 1972 to June 1975, this period was deemed to be 
terminated under dishonorable conditions in a September 1975 
RO administrative decision and is not relevant for purposes 
of determining the applicability of VA services and benefits 
during this period of time.  

Review of the record reveals a May 2002 diagnosis of chronic 
low back pain secondary to mild degenerative spondylosis at 
L4, L5, and S1 with mild functional loss as well as 
degenerative disk disease at L5-S1.  A current back 
disability is clearly indicated. 

Service medical records for the veteran's applicable service 
period from August 1970 to August 1972 do not reflect any 
treatment for a back condition or chronic disability.  
Furthermore, there is no evidence that his current back 
conditions manifested to a degree of ten percent or more 
within one year of the date of his initial August 1972 
separation from service  

Although the veteran's service medical records reveal that he 
was treated on four separate occasions for low back pain 
during the period from November 1972 to June 1975, this 
period of service is not relevant for purposes of determining 
the applicability of VA benefits, for the reasons discussed 
above, providing evidence against this claim.  It was not 
until a July 1999 VA exam that the veteran noted his back 
pain continued over the years and radiates to his right 
thigh.  Although the veteran reported that his injury was 
first sustained while jogging during service training, his 
service medical records suggest that his current disabilities 
stem from an August 1974 automobile accident during his 
inapplicable period of service in which he injured his jaw, 
neck, and back.  As such, service connection is not in order 
based on chronicity in service or continuous symptoms of a 
disorder first seen during the applicable period of service 
from August 1970 to August 1972.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Service and post-service 
medical records provide evidence against this claim, 
indicating a disorder that began after honorable service.  

In this case, there is no competent evidence of a nexus 
between the veteran's back disorders and the his applicable 
period of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there is 
simply no medical evidence of record that establishes a 
relationship between the disorders at issue and the veteran's 
service in the military from August 1970 to August 1972.  

As a whole, service medical records provide evidence against 
these claims as they indicate disorders that began as a 
result of the veteran's second, inapplicable period of active 
service from November 1972 to June 1975.  Again, the 
veteran's lay opinion as to the etiology of the disorders at 
issue is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.     

In summary, the Board finds that the preponderance of the 
evidence is against service connection for each disorder 
claimed.  38 U.S.C.A. § 5107(b).  Absent competent evidence 
of current disability or of a nexus between the disability 
and an applicable period of service, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor. Id.  The appeal is denied.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated October 2001 and 
November 2002, as well as information provided in the 
September 2003 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September 2003 statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Although the veteran 
was not informed by the RO to provide all relevant evidence 
in his possession prior to the May 2002 rating decision in 
accordance with Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004), the Board emphasizes that the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records as well as 
VAMC outpatient treatment records and multiple VA 
examinations.  The veteran indicated there were no private 
medical records pertaining to his claim and submitted lay 
evidence in the form of personal statements.  The Board finds 
no indication or allegation that additional pertinent 
evidence remains outstanding.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the thorough efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      
 
ORDER

Service connection for chronic low back pain with 
degenerative spondylosis at L4-5, and S1 and degenerative 
disk disease at L5-S1is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


